Citation Nr: 0010172	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an overuse syndrome of 
the right shoulder, claimed as secondary to a service-
connected left shoulder disability (residuals of shell 
fragment wound with muscle group I damage).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant is a combat-wounded veteran of the Korean 
Conflict; he served on active duty in the United States Army 
from December 1950 to November 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1998.


FINDING OF FACT

The medical evidence does not establish the plausibility of a 
nexus or a possible cause-and-effect relationship or 
aggravation between the appellant's service-connected shell 
fragment wound injury to the left shoulder and any disorders 
involving the right shoulder.


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
a right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant served on active duty during the Korean 
Conflict and was wounded in action in October 1951, 
sustaining a penetrating shell fragment wound to his left 
shoulder.  The wound was treated routinely with debridement 
and suturing.  Service medical records are negative for any 
complaints, findings, or diagnosis of a disorder of the right 
shoulder.  The appellant was honorably discharged in November 
1953.  He filed his original claim for VA disability benefits 
in December 1953 and was awarded service connection and a 10 
percent rating for the shell fragment wound injury by rating 
decision in February 1954.  Evidence reviewed by the RO at 
that time included the service medical records and a VA 
compensation examination conducted in January 1954.  The 
report of the VA examination disclosed that he was then 
working as brick and tile laborer and that in general, his 
health was good.  Clinical examination of his left shoulder 
showed only a residual scar from the war wound.  X-rays of 
the left shoulder were negative for any abnormalities.  No 
complaints referable to the right shoulder were reported.

Thereafter, the appellant took no further action with respect 
to his VA benefits until April 1980, nearly twenty seven 
years later, when he filed a claim seeking an increased 
disability rating for his left shoulder.  His claim was 
denied by confirmed rating decision in May 1980 based on VA 
outpatient treatment reports dated from 1967 to 1978 which 
noted treatment for complaints of pain in his left shoulder, 
but showed normal x-rays.  No reports referable to an overuse 
syndrome in his right shoulder were reported or identified in 
these records.  Subsequently, the appellant appealed the May 
1980 rating decision and additional statements and medical 
records were associated with the file.  This evidence, which 
included his statements relating that he saw a VA physician 
prior to 1967, specifically, a Dr. Lyons in the 1965-67 time 
period, and a private chiropractor in April-May 1977 for 
treatment of his left shoulder pain complaints, as well as 
the report of a March 1981 VA examination which recorded a 
diagnosis of marked limitation of motion in the left shoulder 
with prolonged overhead use, was considered by the RO in an 
April 1981 rating decision.  Based thereon, the RO granted an 
increased rating for the left shoulder to 20 percent, 
effective from December 1980.  This rating has remain 
unchanged to date.  None of the aforementioned medical 
records or statements from the appellant contained any 
accounts of overuse syndrome or other problems with the right 
shoulder.  The March 1981 VA examination report indicated 
that he had been employed by the Postal Service as a clerk 
since 1955.

No further action was taken by either the appellant or the RO 
following the grant of the 20 percent rating for the left 
shoulder disability until May 1988 when the RO received a 
statement from his representative which indicated that he had 
retired from his job at the Post Office in 1987 due to 
problems with his left shoulder, and that accordingly, he 
requested a VA examination to evaluate the current extent of 
disability in that shoulder.  Subsequently, a VA examination 
was scheduled and conducted in July 1988.  On that 
examination, the appellant reported complaints of pain and 
morning stiffness in the left shoulder.  He also complained 
of reduced strength in his hand and arm which limited his 
ability to lift objects and do over-the-head reaching.  He 
indicated that he had retired from the Postal Service due to 
these problems.  Objectively, the examination was limited 
specifically to an evaluation of his left shoulder, resulting 
in a diagnosis of status post shrapnel, left shoulder.  Based 
on this report, as well as some VA outpatient records dated 
in 1987, which included an electromyograph (EMG) study of the 
left shoulder, the RO denied an increased rating for the left 
shoulder by rating decision in August 1988.  None of the 
aforementioned medical records considered in connection with 
this claim contained any accounts of overuse syndrome or 
other problems with the right shoulder.

No further action was taken by the appellant thereafter, or 
until June 1995, when he filed his claim on appeal.  In his 
statement of June 1995, he indicated that he was, ". . . 
beginning to experience pain and discomfort in my right 
shoulder due to overcompensation for my left shoulder."  
Evidence obtained in connection with the development of this 
claim included, in chronological order, the report of a VA 
examination conducted in July 1995, lay statements from 
friends and family received in March 1996, the transcript of 
the appellant's hearing held at the RO on August 15, 1996, 
the report of a VA examination conducted in September 1997, 
and VA medical opinion statements dated in March 1999 and May 
1999.

The July 1995 VA examination was primarily for evaluation of 
his service-connected left shoulder disability, but it was 
noted as well that the appellant complained of increasing 
pain and decreasing strength in the right shoulder over time 
since the left shoulder injury.  Clinically, the examiner 
noted that he had slight flattening of the supraspinatus 
muscles of the right shoulder, although no diagnosis was made 
concerning this finding.

The lay statements from friends and family received by the RO 
in March 1996 indicated, in substance, that the appellant was 
not the type of person who complained of his physical 
problems, but that nevertheless, they were aware of his 
difficulties and had observed over the years the troubles he 
had with chronic pain in his shoulders, particularly, 
whenever he had to raise his arms over his head.

At his August 1996 hearing, the appellant testified that he 
first started having trouble with his right shoulder three or 
four years ago, and that it bothered him whenever he had to 
do any type of lifting and raising of his arm over his head.  
He stated that over the years he overcompensated for his left 
shoulder by using his right arm and shoulder to carry and 
lift objects.  He also testified that he experienced 
difficulties sleeping on his side due to pain in each 
shoulder joint.  He stated that Dr. Lyons told him years ago 
to sleep on his right side in order to relieve his pain 
symptoms in his left shoulder.

The September 1997 VA examination disclosed an abnormality on 
the appellant's right arm significant for a long-head rupture 
of his biceps tendon, resulting in a "Popeye" deformity of 
his biceps.  He also had a positive Speed test on his right 
arm.  However, there were no abnormalities of the right 
shoulder seen on x-rays and he had 5/5 strength in forward 
flexion, abduction, and internal/external rotation of the 
right shoulder.  He also had no neurological deficits of the 
right shoulder.  Without benefit of review of the claims 
file, the examiner diagnosed no adverse sequelae of the left 
shoulder in terms of motor or sensory function, but noted 
that he had intermittent pain.  Regarding the right shoulder, 
the examiner stated the following:

On his right shoulder, the patient has a 
long head of the biceps tendon rupture.  
He has pain consistent with chronic 
biceps tendonitis along the bicipital 
groove.  He does not have any significant 
defect in range of motion or strength, 
but does have pain which correlates with 
this injury. . . .  The right shoulder 
injury is probably not caused by his left 
shoulder injury.  It is something that is 
usually due to chronic tendonitis and 
over use of his dominant extremity and 
consistent with someone his age.

As noted above, the Board remanded this case in December 1998 
for another medical opinion to address whether it was at 
least as likely as not that the appellant's right shoulder 
disorder was at least in part caused or aggravated by overuse 
due to weakness and impairment in the service-connected left 
shoulder, or whether it was more likely due to an intervening 
cause such as a natural aging or use process.

In March 1999, the claims folder was reviewed by a different 
VA physician who, in addressing the Board's instructions, 
stated the following, in pertinent part:

. . . it is more likely than not that the 
right arm biceps tendon tear is not due 
to any left shoulder dysfunction and is 
more likely than not explained by just 
natural aging and use process.

In my opinion, from reviewing of the 
chart and the physical examination by 
[the VA physician who conducted the 
September 1997 examination], it is more 
likely that not than his right shoulder 
pain and problem is due to natural 
causes.

The March 1999 VA medical opinion was deemed by the RO to be 
insufficient to fully address the Board's remand 
instructions, particularly, with respect to the issue of 
aggravation, and therefore, another VA medical opinion was 
solicited.  Accordingly, in May 1999, the claims folder was 
reviewed by a third VA physician who, in addressing the 
Board's instructions, stated the following, in pertinent 
part:
Given the information that I have 
available from the chart which I have 
reviewed, it appears that there is no 
reason that his right shoulder injury has 
anything to do with the left shoulder 
injury which occurred in the service as 
his left shoulder function appears to be 
excellent and he has no deficits in 
strength or sensation.  He did suffer 
right arm biceps tendon tear which does 
occur in people without a contralateral 
shoulder injury which probably is due 
partly to his work.  At this time I think 
this is part of his normal aging process 
and degeneration of the tendon.  I 
believe at this point that it is fair to 
say that this injury had no relation to 
his left shoulder injury which occurred 
in the service.

Following issuance of a supplemental statement of the case on 
January 14, 2000, which denied the claim on the basis of the 
above-cited evidence, the appellant waived the 60-day period 
to submit additional evidence or argument by signed statement 
dated January 19, 2000.  The case was therefore returned to 
the Board for further appellate review.

Analysis

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Applicable regulatory authority provides that a disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the appellant's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Considering the facts outlined above, the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claim of secondary service connection for a right 
shoulder disorder well grounded.  Jones, 12 Vet. App. 383.  
First of all, the medical evidence does not actually reflect 
a diagnosis of a right shoulder disorder.  While a clinical 
finding of slight flattening of the supraspinatus muscles of 
the right shoulder was noted on the July 1995 VA examination, 
a diagnosis for same was not reported.  Subsequently, the 
appellant was examined by VA in September 1997 at which time 
it was discovered that he had a "Popeye" deformity of his 
right biceps muscle.  However, no actual abnormalities of the 
right shoulder were identified on this examination, which 
included physical testing and x-ray study of the right 
shoulder.  There are no other medical records which reflect a 
diagnosis of a right shoulder disorder.  Hence, it appears 
that this disorder is manifested by subjective complaints of 
pain without underlying disease pathology shown on physical 
examinations and/or diagnostic study, such as x-rays.  The U. 
S. Court of Appeals for Veterans Claims (the Court) recently 
held that pain alone, without a diagnosed or identifiable 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, No. 97-1948 (U. S. Vet. App. Dec. 
29, 1999).  For these reasons, the Board finds that the 
medical evidence fails to show that the appellant has a 
current disability of the right shoulder for purposes of a 
well grounded claim.

Secondly, even assuming, without deciding, that the medical 
evidence reflects that he has a current disability of the 
right shoulder, the medical evidence does not establish a 
cause-and-effect relationship between any such disorder and 
his service-connected shell fragment wound disability of the 
left shoulder.  In this case, the Board finds that 
appellant's contentions are not sufficient to well ground 
this claim under the standard set forth in Jones, supra, 
because the question to be resolved concerns the etiology of 
a medical condition.  Therefore, competent medical evidence 
must show that the service-connected left shoulder disability 
caused or aggravated the right shoulder.  A mere allegation 
of a direct cause-and-effect relationship, as, for example, 
Regarding the second criteria under Jones, supra, there is 
nothing in the service medical records suggesting in any way 
that his war wounds or treatment for same were causing any 
problems with his right shoulder.  Following service, there 
is no mention of this disorder until many years after service 
and there is nothing in the clinical treatment records for 
same which relate onset of pain in the right shoulder due to 
overuse caused by overcompensating for the weak left 
shoulder.  As noted above, the appellant filed his claim for 
this disability in 1995, many years after he retired from the 
Postal Service in 1987 due his reported problems in carrying 
out his duties due to the left shoulder.  At his hearing in 
1996, he related a three-or-four-year old history of problems 
with his right shoulder, which would also place the onset of 
his complaints a number of years after he stopped working.  
Hence, a cause-and-effect relationship between the right 
shoulder and the service-connected left shoulder disability 
is not otherwise shown by the treatment records on file.

Further, as detailed above, two VA physicians recently 
reviewed all the evidence in 1999 and concluded in 
essentially equivalent language that such a relationship was 
not shown.  In particular, the VA physician who most recently 
reviewed the facts in this case in May 1999 stated that there 
was no relationship at all between biceps tear injury he 
sustained and the old war injury.  Rather, he related the 
biceps tear deformity to the normal aging process and 
degeneration of the tendon.  He further stated that such a 
deformity did not occur in people with a contralateral 
shoulder injury.  Hence, the medical evidence does not 
actually support a secondary service connection theory of 
entitlement in that there is no evidence suggesting that the 
left shoulder disability caused or aggravated the biceps tear 
or the subjective pain complaints the appellant evidently 
experiences in his right shoulder.  The bottom line here is 
that the medical evidence does not demonstrate either an 
underlying disease process for a specific disorder of the 
right shoulder or show a cause-and-effect relationship 
between any disorder of the right arm and the left shoulder 
disability.

Accordingly, under the standard set forth by the Court in 
Jones, supra, this claim is not well grounded.  Moreover, the 
Board notes that under the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (aggravation of non service-connected 
disability by service-connected disability as a basis for an 
entitlement under 38 C.F.R. § 3.310(a)), there is no medical 
evidence which supports a theory that a service-connected 
disability aggravates any disorder of the right arm or 
shoulder.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim).

The Board has considered the appellant's contentions, hearing 
testimony and the lay statements of friends and relatives; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between the disability and a 
service-connected disorder.  Espiritu, 2 Vet. App. 492 
(1992).  As indicated above, these lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
this claim plausible or possible.  38 U.S.C.A. § 5107(a); see 
also Grottveit, 5 Vet. App. at 92, Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to a 
claim, including no duty to provide further medical 
examination or solicitation of medical opinion evidence.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim is not well grounded, VA is 
under no duty to provide the veteran with an examination); 
see also Morton v. West, 12 Vet. App. 477 (1999) (if a well-
grounded claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim considered herein plausible 
or well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  The record does reflect that the RO did not obtain 
medical records corresponding to treatment provided by a VA 
physician, Dr. Lyons, prior to 1967, and records from a 
private chiropractor dated in 1977, but as this claim is for 
secondary service connection for a right shoulder disorder 
related by the appellant as having had its onset in the early 
1990's, and which involves a question of medical etiology not 
dependent on old medical records which are not claimed to 
have involved treatment for the right shoulder, the Board 
does not believe there is any additional outstanding duty to 
search for these records at this point.  Hence, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991) with regard to the specific 
facts and allegations presented on appeal.

Accordingly, the Board must deny the appellant's claim 
seeking entitlement to secondary service connection for a 
right shoulder disorder as not well grounded.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Finally, the Board acknowledges that it has decided the 
present appeal as to this issue on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well-grounded 
claim for secondary service connection under the standards 
set forth in Jones v. West, 12 Vet. App. 383 (1999).  The 
result is the same.


ORDER

Secondary service connection for a right shoulder disorder is 
denied, as the claim is not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


